Citation Nr: 1108829	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-06 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of the left foot, claimed as left heel spurs.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of right ankle fracture with arthritis, status post open reduction and internal fixation, from the initial grant of service connection.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1984 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the RO which, in part, denied service connection for left heel spur and granted service connection for residuals of a right ankle fracture with arthritis, and assigned a 10 percent evaluation; effective from July 1, 2004, the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  

As will be explained in greater detail in the REMAND portion of this decision, the Board has recharacterized the issue certified on appeal as acute plantar heels spur, to more accurately reflect the nature of the Veteran's claim.  As further development of this issue is necessary prior to appellate consideration, the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  Since service connection was established, the Veteran's right ankle disability is manifested by chronic pain, arthritis, and limitation of motion without swelling, instability or laxity; additional functional limitation due to pain, fatigability, incoordination, on repetitive use or during flare-ups is not demonstrated.  

3.  Even considering functional limitation, marked limitation of motion of the right ankle has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of right ankle fracture with arthritis, status post open reduction and internal fixation, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes (DCs) 5010-5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a right ankle disability was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and service department medical records have been obtained and associated with the claims file.  The Veteran was also offered an opportunity for a personal hearing, but he declined.  
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right ankle disability since the November 2010 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that VA's duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Right Ankle Disability

The Veteran contends that he has chronic pain, weakness, and instability in his right ankle, particularly on prolonged walking or standing, and believes that he is entitled to a higher evaluation for his service-connected right ankle disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran is currently assigned a 10 percent evaluation for his right ankle disability under DC 5271, which pertains to limitation of motion of the ankle, and provides a 10 percent evaluation when there is moderate limitation of motion of the ankle and a 20 percent evaluation when there is marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Other potentially applicable rating codes include DC 5262, which allows for a 10 percent rating when there is malunion of the tibia and fibula with slight knee or ankle disability; 20 percent with malunion and moderate knee or ankle disability; 30 percent when there is malunion with marked knee or ankle disability, and a 40 percent rating when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  A higher evaluation is also possible under DC 5270; however, this requires ankylosis of the ankle, which is not present in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

When examined by VA in November 2004, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinic and diagnostic findings on examination.  The Veteran reported constant, daily pain, instability, give-way, stiffness, and weakness in the right ankle on prolonged walking or standing for more than 20 minutes.  He said that his right ankle did not affect him at work, but that it did cause him some problems performing routine daily activities such as his household chores.  On examination, the Veteran's gait and posture were normal and there was no reported abnormal weight bearing.  There was no effusion, tenderness, crepitus, deformity or spasms, and the surgical scar on the ankle was well healed.  Active and passive dorsiflexion was from zero to 5 degrees, plantar flexion was from zero to 40 degrees, and eversion was from zero to 20 degrees; all movements were without pain.  There was no additional limitation of motion on repetitive use due to pain, weakness, fatigue, or lack of endurance.  Strength was 5/5 and there were no neurological deficits in the right lower extremity.  The diagnoses included osteoarthritis of the right ankle (not seen radiographically), and chronic right ankle strain.  

When examined by VA in November 2010, the Veteran's complaints were essentially the same, manifested by chronic pain on a daily basis with swelling and weakness.  The Veteran reported increased symptoms on standing for more than two hours, carrying equipment or luggage when traveling, and walking on uneven surfaces.  On examination, the Veteran had an antalgic gait and a callus on the plantar aspect of the right great toe but there was no evidence of abnormal shoe wear pattern.  Active dorsiflexion was from zero to 9 degrees, plantar flexion was from zero to 45 degrees, without pain.  There was no objective evidence of pain on repetitive movement or any additional limitation of motion on repetitive use.  X-ray studies of the right ankle showed no significant osseous, articular or soft tissue abnormalities.  The impression was status post old healed fracture of the distal fibula and mild degenerative joint disease of the tibiotalar joint, and a small plantar spur on the right heel.  The Veteran denied any time lost at work in the past year because of his right ankle or that the ankle had any significant affect on his employment, but said that it did cause him difficulty performing his daily chores.  

The evidentiary record also included numerous service department medical records showing treatment for various maladies from January 2006 to March 2010.  Other than an occasional reference to a history of right ankle fracture, the service department records do not show any complaints, treatment, abnormalities, or diagnosis referable to any right ankle problems.  

Based on the evidence of record, the Board finds that there is no competent medical evidence of limitation of motion or other impairment in the right ankle to warrant a rating in excess of 10 percent.  The Veteran's principal complaints are pain and give-way instability.  However, there was no objective evidence of any actual instability, dislocations, subluxation, weakness, or abnormal movement in the ankle joint, and no more than moderate limitation of motion at anytime during the pendency of this appeal.  Furthermore, the Veteran demonstrated considerable range of motion in his right ankle at both examinations.  Thus, an evaluation in excess of 10 percent based on limitation of motion under DC 5271 is not warranted.  Additionally, as the Veteran is not shown to have malunion of the os calcis or astragalus and retains fairly good motion in the ankle joint, an evaluation in excess of 10 percent under any other potentially applicable rating code is not warranted.  

The Board must also consider any additional functional loss under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of the Veteran's assertion that he experiences ankle pain and instability which produces functional limitations.  However, the objective findings from the VA examination reports did not show more than moderate limitation of motion and no instability in the right ankle.  The Veteran has good strength, a normal gait, no instability or subluxation, and no neurological impairment referable to the right ankle.  While the Veteran reported that his right ankle causes severe problems doing his chores and shopping, he indicated that his ankle disability did not have any significant effect on his employment.  Furthermore, at his most recent VA examination, the examiner found that repetitive motion did not cause either additional loss of motion or pain.

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the 10 percent evaluation currently assigned contemplates moderate limitation of motion in the ankle, which is consistent with the objective findings from the medical reports since his discharge from service.  The evidence of record, including lay statements, does not show marked functional limitation of motion in the Veteran's right ankle.  

The Board recognizes that the Veteran's right ankle pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of the right ankle.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 10 percent evaluation currently assigned.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the right ankle does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's right ankle disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's right ankle disability, including limitation of motion, pain, instability, and swelling.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  





ORDER

A rating in excess of 10 percent for residuals of right ankle fracture with arthritis, status post open reduction and internal fixation, is denied.  


REMAND

Concerning the Veteran's claim for left heel problems, the Board finds that the current medical evidence of record is insufficient to adequately and fairly address the underlying merits of his claim, and that further development is necessary.  

Initially, the Board notes that although the Veteran characterized his claim as one of service connection for "acute plantar (heel spur left foot)" on his original VA compensation claim in July 2004, as a layperson, he could not be expected to know the precise medical terminology for his foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It should also be noted that while spurs are commonly found on x-ray examination in cases of chronic plantar fasciitis, they are not a disability per se, but rather a manifestation of the underlying disability.  Spurs are not always present with plantar fasciitis, and can be reabsorbed by the body over time if the underlying disability resolves.  In other words, spurs, like plantar fasciitis, can be acute or chronic, and can resolve completely.  

In his substantive appeal, received in March 2007, the Veteran reported that he has had constant pain in his left heel since service, and that he is unable to walk without some type of footwear to protect the bottom of his foot from constant shooting pain into his left heel.  The Veteran asserted, in essence, that as his left heel problems began in service and have continued ever since, and believes that service connection should be established for left heel spurs and plantar fasciitis.  (See March 2007 substantive appeal).  

Given the Veteran's medical history and description of his chronic left foot problems since service, the Board finds that the issue certified on appeal did not fully address the underlying nature of his claim.  To adjudicate a claim for heel spurs at this point, would be a waste of precious resources and serve no useful purpose.  Therefore, Board has restated the issue to more accurately reflect the fundamental nature of the Veteran's claim.  

Historically, the service records showed that the Veteran was treated for left heel pain on several occasions in service from 1997 to 1999.  Service x-ray studies in January 1999, revealed plantar and posterior calcaneal spurs in the left foot, and included the diagnoses of plantar fasciitis and left heel spurs.  The Veteran made no mention of any heel problems at the time of his service separation examination in December 2003, and no pertinent abnormalities were noted on examination at that time.  Parenthetically, the Board notes that the Veteran did report bilateral ankle problems and numbness in his feet, but made no mention of any specific problems with his left heel.  He did, however, indicate that he intended to file a claim of service connection for left heel problems with VA, and did so prior to his discharge from service.  

When examined by VA in November 2004, x-ray studies showed no evidence of left heel spurs.  By rating action in February 2005, the RO denied service connection for acute heel spurs on the basis that there was no evidence of spurs at service separation or on VA examination and, therefore, no evidence of a current disability.  

In this case, while the Veteran was examined by VA in November 2004, it does not appear that the examiner evaluated his left foot for plantar fasciitis.  The report did not indicate whether there was any tenderness in the Veteran's left heel and, in fact, did not even indicate whether the left foot was actually palpated.  Given the absence of any reported findings, positive or negative, relating specifically to the Veteran's left heel in 2004, the Board finds that the VA examination was inadequate and that another examination is necessary.  See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the foregoing, it is the decision of the Board that further development is necessary prior to appellate review.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded a VA podiatry examination to determine the nature and etiology of any identified left heel problems.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any identified disability of the left heel had its onset in, or is otherwise related to service.  If the examiner is only able to theorize or speculate as to the relationship, if any, between any identified disability and service, this should be so stated.  

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


